DETAILED ACTION

Status of Claims

The present application is being examined under the pre-AIA  first-to-invent provisions.
This action is in reply to the arguments/remarks for Application 16/901,978 filed on 15 June 2020.
Claim 1 is currently pending and has been examined.

Claim Rejections - 35 USC §101

35 U.S.C. § 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites: “A method for facilitating payment of gratuities in a virtual environment from a user to a service provider by at least one of virtual goods and virtual currency over an Internet network connection, the method comprising: managing, … user accounts associated with users and service provider accounts associated with service providers; receiving, … at least one service provider selection … wherein a service provider selection includes an identification of an identified service provider to which a gratuity will be distributed; receiving, … an entry or selection by the user of a real world value for the gratuity; presenting to the user, … one or more of the virtual items of value that are a possibility for the gratuity; receiving, … a gratuity designation from the user that identifies one or more of the virtual items of value; distributing the gratuity … to the identified service provider from the user”. The claim is directed to a method or process which is one of the statutory categories of invention and involves steps carried out by the various computer-related devices or components of merely receiving, transmitting, and processing data and/or information associated with a financial-related transaction (e.g., gratuity giving and/or rewarding).

The limitations as drafted, that, under its broadest reasonable interpretation, covers certain methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial or legal interactions (managing personal behavior of relationships or interactions between people), inasmuch as the claimed method as a whole is directed towards facilitating payment of gratuities from a user to a service provider in an automated manner, involving steps which are nothing more than merely receiving, transmitting, and processing data and/or information associated with a financial-related transaction., but for the recitation of generic computer components. 

Payment of a gratuity to a service provider for the purposes of offering an incentive and/or reward for specific services and/or products rendered involving the steps recited falls within the certain methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial or legal interactions (managing personal behavior of relationships or interactions between people), grouping of abstract ideas. Other than the mere nominal recitation of a generic computer device (i.e., modules, server, database, etc.), nothing in the claim element precludes the steps from the organizing human interactions grouping, Other than the mere nominal recitation of a generic computer device (i.e., payment processing platform), nothing in the claim element precludes the steps from the organizing human interactions grouping. Accordingly, for these reasons, the claim recites an abstract idea. 

Utilizing a value-based asset or resource in order to facilitate payment of a gratuity and/or reward to an entity providing a specific and/or recognized service or product is a basic economic practice and, thus, an abstract idea (Alice Coro. Pty. Ltd. v. CLS Bank Int’l, Bilski v. Kappos, BuySAFE Inc., v. Google Inc., Ultramercial Inc., v. Hulu, LLC). Because the claim is directed to the performance of financial transactions, it is thus directed to an abstract idea. See Manual of Patent Examining 
Procedure (“MPEP”) § 2106.04(a)(2)(I)(A).

The judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally apply the concept of facilitating payment of gratuities from a user to a service provider in an automated manner. The claim recites the additional element – using a computer device to perform the steps described. However, the computer device is recited at a high-level of generality and is merely invoked as a tool (intermediary) to perform the steps recited such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Moreover, nothing in the steps involve effecting a transformation or reduction of a particular article to a different state or thing aside from the receiving and sending of data and/or information while also generally linking the use of the judicial exception to a particular technological environment or field of use. As such, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is therefore directed to an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claim as a whole merely describes how to generally apply the concept of facilitating payment of gratuities from a user to a service provider in an automated manner while carrying out the steps of merely receiving, transmitting, and processing data and/or information, which are akin to the computer functions of: i. receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); ii. performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); iii. electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); iv. storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93, which are recognized by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. If the additional element (or combination of elements) is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality, then this consideration does not favor eligibility. The additional element of using the computer devices recited to perform the steps recited amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. 

Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of “well-understood, routine, [and] conventional activities previously known to the industry.” Id. at 2359 (quoting Mayo, 132 S. Ct. at 1294 (internal quotation marks and brackets omitted). Further, “the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention.” Id. at 2358. Therefore, the claim is ineligible.

Accordingly, the present pending claim is not patent eligible and is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections – 35 USC § 102  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this office action:

A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


A person shall be entitled to a patent unless –

(b) The invention was patented or described in a printed publication in this or a foreign country or in public use or sale in this country, more than one year prior to the date of application for patent in the United States.


Claim 1 is rejected under 35 U.S.C. 102(b) as being anticipated by Flynn, US 2012/0310779 A1 (“Flynn”).

Re Claim 1:  Flynn discloses a method for facilitating payment of gratuities in a virtual environment from a user to a service provider by at least one of virtual goods and virtual currency over an Internet network connection, the method comprising: 

managing, by a user account module at a server comprising a database, user accounts associated with users and service provider accounts associated with service providers;  (¶[0028]: “wherein the electronic gift is instead a segregation of customer funds into a separate, privately held financial accounts such as, without limitation, a checking account, savings account, money market account, credit card account, brokerage account, PayPal or similar web-based money account, individual retirement account or college savings account”; ¶[0036]: “wherein all donation payments received by the seller are electronically transferred to a segregated account for the designated beneficiary and subsequently electronically forwarded to an account owned by such beneficiary.”)

receiving, by a service provider module, at least one service provider selection from a first device associated with a user wherein a service provider selection includes an identification of an identified service provider to which a gratuity will be distributed;  (¶[0022]: “wherein the electronic gift is intended for a beneficiary selected from the seller or an employee of the seller as a gratuity…”)

receiving, by a gratuity designation module, an entry or selection by the user of a real world value for the gratuity;  (¶[0022]: “offering the customer the opportunity to make an electronic gift of a certain amount of money during the course of the electronic commercial transaction by electronically presenting in a graphical user interface an option to accept or decline the electronic gift…”; ¶[0029]: “wherein the protocol enabling the option to give a gratuity or donation is initiated upon the one or more pre-set currencies.”)

presenting to the user, by the gratuity designation module, one or more of the virtual items of value that are a possibility for the gratuity;  (¶[0022]: “offering the customer the opportunity to make an electronic gift of a certain amount of money during the course of the electronic commercial transaction by electronically presenting in a graphical user interface an option to accept or decline the electronic gift…”)

receiving, by the gratuity designation module, a gratuity designation from the user that identifies one or more of the virtual items of value;  (¶[0035]: “wherein all payment(s) by the customer are enabled by customer inputting data allowing the host site to debit the appropriate amount from any privately held financial account…”; ¶[0037]: “enabling the customer to make payment for purchased goods or services and any tip or donation amount chosen by the customer by inputting data allowing the host site to debit the appropriate amount from any privately held financial account…”) 

distributing the gratuity over the Internet connection by a gratuity distribution module to the identified service provider from the user.  (¶[0022]:  “… electronically transmitting the electronic gift intended for the beneficiary to an account of such beneficiary”)


Conclusion

Claim 1 is rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Clifford Madamba whose telephone number is 571-270-1239. The examiner can normally be reached on Mon-Thu 7:30-5:00 EST Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached at 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLIFFORD B MADAMBA/Primary Examiner, Art Unit 3692